internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-102377-03 date date legend parent subsidiary trust fund fiduciary business cla sec_1 preferred_stock cla sec_2 preferred_stock series x preferred_stock year a year b date plr-102377-03 date date a b c d e f g dear this letter responds to your date request for rulings on certain federal_income_tax consequences of proposed and completed transactions the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts parent is a widely held publicly owned holding_company and the common parent of an affiliated_group_of_corporations that files a consolidated tax_return parent represents that the group of which parent is the common parent is a loss group as defined in sec_1_1502-91 of the income_tax regulations and treating the net operating losses as net operating losses of the common parent parent is a loss_corporation as defined in sec_382 by the end of year a parent expects to have a net_operating_loss of approximately dollar_figurea parent is currently under the jurisdiction of a court in a title_11_case subsidiary is parent’s principal operating subsidiary and is engaged in business parent has outstanding four classes of stock with economic rights common_stock cla sec_1 preferred_stock cla sec_2 preferred_stock and series x preferred_stock each share of cla sec_1 preferred_stock and cla sec_2 preferred_stock is convertible into plr-102377-03 four shares of common_stock at the holder’s option in addition parent has outstanding several classes of preferred_stock that have specified voting rights but carry only de_minimis economic rights trust a qualified_trust described in sec_401 of the internal_revenue_code first acquired parent stock in year b more than three years ago within the past three years the maximum amount of parent stock held by trust constituted b percent at least percent by value of the total outstanding parent stock within the past three years no beneficiary of trust owned directly and indirectly as much as five percent of parent on or about date fiduciary determined that allowing trust to continue to hold parent stock was inconsistent with its duties under the employee_retirement_income_security_act_of_1974 as amended erisa fiduciary therefore directed that all the parent stock held by trust be sold sales of parent stock by trust on date caused a reduction in trust’s ownership_interest in parent stock from c percent a percentage at least five percent at the open of date to d percent a percentage less than five percent at the close of date as of that date trust and fiduciary had no agreement with any third party to sell any additional shares of parent stock at no point following date has trust owned as much as five percent of parent within the past three years the maximum amount of parent stock held by fund a mutual_fund constituted e percent at least percent by value of the total outstanding parent stock within the past three years no owner of an interest in fund owned directly and indirectly as much as five percent of parent sales of parent stock by fund on date caused a reduction in fund’s ownership_interest in parent stock from f percent a percentage at least five percent at the open of date to g percent a percentage less than five percent at the close of date at no point following date has fund owned as much as five percent of parent rulings based solely on the information and representations submitted we rule as follows trust is a 5-percent_shareholder within the meaning of sec_1_382-2t date is a testing_date within the meaning of sec_1_382-2 for purposes of sec_1_382-2t parent may presume for each testing_date subsequent to date having a testing_period that includes date that trust owned d percent of the stock of parent as long as trust continues to own less than five percent of the stock of parent sec_1_382-2t solely for purposes of any acquisition of parent stock described in sec_1 2t j vi d percent of parent stock shall be treated as owned by a separate public_group sec_1_382-2t plr-102377-03 fund is a first_tier_entity within the meaning of sec_1_382-2t the public_group of fund is a 5-percent_shareholder within the meaning of sec_1_382-2t date is a testing_date within the meaning of sec_1_382-2 for purposes of sec_1_382-2t parent may presume for each testing_date subsequent to date having a testing_period that includes date that the public_group of fund owned g percent of the stock of parent as long as that public_group continues to own less than five percent of the stock of parent sec_1_382-2t solely for purposes of any acquisition of parent stock described in sec_1 2t j vi g percent of parent stock shall be treated as owned by a separate public_group sec_1_382-2t except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely mark s jennings chief branch office of associate chief_counsel corporate
